IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                 No. 00-31476
                               Summary Calendar



                               CHARLES WILLIAMS,

                                                      Petitioner-Appellant,

                                     versus

                              BARON KAYLO, Warden

                                                       Respondent-Appellee.


                            --------------------
               Appeal from the United States District Court
                   for the Eastern District of Louisiana
                           USDC No. 98-CV-3506-J
                            --------------------
                                June 28, 2001

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

       Charles Williams, Louisiana state prisoner number 281980, has

appealed the district court's judgment dismissing his federal

habeas application.        Our review is limited to the issue certified

by the district court in its certificate of appealability— "whether

petitioner received ineffective assistance of counsel because his

attorney failed to secure the presence at trial of Louis Berlier as

a witness."        See Lackey v. Johnson, 116 F.3d 149, 151-52 (5th Cir.

1997).      Williams has not shown that the state court's rejection of

this       issue   involved   an   unreasonable    application   of   clearly

       1
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
established federal law as determined by the United States Supreme

Court.   See 28 U.S.C. § 2254(d)(1).   Thus, the district court's

denial of habeas relief is

     AFFIRMED.




                                2